        Case 1:15-cv-00621-SKO Document 12 Filed 04/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    FRANK LEE DEARWESTER,                              Case No. 1:15-cv-00621-SKO (PC)

12                        Plaintiff,
13            v.                                         ORDER DENYING MOTION FOR
                                                         RELIEF FROM FILING FEE
14    CALIFORNIA DEPARTMENT OF
      CORRECTIONS AND                                    (Doc. 11)
15    REHABILITATION, et al.,
16                        Defendants.
17

18          Plaintiff is a state prisoner proceeding in forma pauperis. On June 9, 2015, the Court

19   dismissed this action as duplicative. (Doc. 8.)

20          On May 8, 2020, Plaintiff filed a motion requesting relief from the filing fee payments

21   required by 28 U.S.C. § 1915(b). (Doc. 9.) On May 11, 2020, the Court denied the motion. (Doc.

22   10.)

23          On April 19, 2021, Plaintiff filed a “motion for the disposition of fines” pursuant to

24   California Penal Code § 1205(a). (Doc. 11.) Plaintiff requests that the Court “covert[ ]” the

25   outstanding $350 filing fee in this action into additional “days of imprisonment.” (Id. at 1.)

26          Although Plaintiff now characterizes the filing fee as a “fine,” it is not a fine and has not

27   been imposed as part of a criminal sentence. Rather, it is the fee for initiating this civil action. As

28   the Court explained in its May 11, 2020 order, the filing fee is mandatory for plaintiffs
       Case 1:15-cv-00621-SKO Document 12 Filed 04/22/21 Page 2 of 2


 1   proceeding in forma pauperis. See 28 U.S.C. § 1915(b); see also Soares v. Paramo, No. 3:13-cv-

 2   02971-BTM-RBB, 2018 WL 5962728, at *2 (S.D. Cal. 2018); Cartwright v. Sparks, No. 1:94-cv-

 3   06044-AWI, 2012 WL 394175, at *1 (E.D. Cal. 2012); Adams v. Maricopa Cty. Sheriff's Office,

 4   No. 2:10-cv-01558-PHX-RCB, 2010 WL 4269528, at *1-2 (D. Ariz. 2010).

 5            Accordingly, the Court DENIES Plaintiff’s motion. The Court will not entertain any

 6   further motions in this closed case.

 7
     IT IS SO ORDERED.
 8

 9   Dated:     April 21, 2021                                  /s/   Sheila K. Oberto             .
                                                       UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                      2
